Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 04/05/2022. Claims 1, 2, 4-7, and 9-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks p. 7, filed 04/05/2022, with respect to rejection(s) under section 112(b) have been fully considered and are persuasive.  The rejection(s) under section 112(b) of claims 2 and 7 has been withdrawn. 
Applicant’s arguments, see Remarks pp. 7-9, filed 04/05/2022, with respect to rejection(s) under section 103 have been fully considered and are persuasive. The rejection(s) under section 103 of claims 1-10 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Chew on 07/08/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for retransmitting at least one lost network packet based on a transport stream (TS) format and an user datagram protocol (UDP), comprising:
receiving, by a terminal, a plurality of media packets having the TS format from a media server via the UDP;

determining, by the terminal, whether field values recorded in CC fields of each of the plurality of media packets are continuous;
transmitting, by the terminal, a transmission request packet to a media retransmission server via the UDP in response to the field values not being continuous, wherein the retransmission request packet comprises at least a portion of the content of each of the plurality of media packets, and each of the CC field values of each of the plurality of media packets; [[and]]
determining, by the media retransmission server, [[the]] at least one lost media packet according to the content and the CC field values in the retransmission request packet[[,]]; 
packaging, by the media retransmission server, the at least one lost media packet into a retransmission acknowledge packet; and 
transmitting, by the media retransmission server, the retransmission acknowledge packet from the media retransmission server to the terminal via the UDP.

2. (Currently Amended) The method of claim 1, wherein the step of determining, by the terminal, whether the field values recorded in the CC fields of each of the plurality of media packets are continuous comprises:
determining, by the terminal, a target value range; and
determining that the field values are not continuous[[,]] when 

6. (Currently Amended) A method for retransmitting at least one lost network packet based on a transport stream (TS) [[TS]] format and a user datagram protocol (UDP), comprising:
receiving a plurality of media packets having the TS format by a terminal from a media server via the UDP;
determining a target value range of continuity counter (CC) [[CC]] fields of the media packets, and 
obtaining a received CC field value range of the CC fields relating to the plurality of media packets;
determining at least one lost media packet when the target value range is different from the received CC field value range; 
transmitting a transmission request packet to a media retransmission server by the terminal via the UDP upon determining the at least one lost media packet, wherein the retransmission request packet comprises at least a portion of the content of each of theplurality of media packets, and teach of the CC field values of each of the plurality of 
determining, by the media retransmission server, the at least one lost media packet according to the content and the CC field values in the retransmission request packet[[,]]; 
packaging, by the media retransmission server, the at least one lost media packet into a retransmission acknowledge packet; and 
transmitting, by the media retransmission server, the retransmission acknowledge packet from the media retransmission server to the terminal via the UDP.

7. (Currently Amended) The method of claim 6, wherein the step of determining the at least one lost media packet further comprises:
determining at least one lost CC field value when field value is in the target value range but is not in the received media packets.

16. (Currently Amended) The method of claim 4, wherein the method further comprises:
in response to the field values being continuous, determining, by the terminal, that media packets transmitted by the media server via the UDP has no lost packet.


Allowable Subject Matter
Claims 1, 2, 4-7 and 9-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on (571)272-3749. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2454



/Julian Chang/Examiner, Art Unit 2454              

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454